 1                                                            HONORABLE RICARDO MARTINEZ

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   RICHARD LARRISON,                                 Case No. 2:20-cv-00906-RSM

 8                  Plaintiff,                         ORDER DISMISSING DEFENDANT
     vs.                                               MATTSEN MANAGEMENT, LLC. WITH
 9                                                     PREJUDICE
     OCEAN BEAUTY SEAFOODS, LLC, an
10   Alaska limited liability company, MATTSEN
     MANAGEMENT, LLC, a Washington limited
11   liability company, RETRIEVER TENDER
     ALASKA, LLC, an Alaska limited liability
12   company,

13                  Defendant.

14

15
            The Court having reviewed a motion submitted by plaintiff and defendant Mattsen
16
     Management, LLC that Mattsen Management, LLC, only, be dismissed from this action with
17
     prejudice and without costs to any party. The Court has reviewed all papers submitted in support
18
     of and in opposition to said motion, having reviewed the entirety of the file herein and being
19
     apprised of the premises, it is hereby,
20
            ORDER, ADJUDGED and DECREED, that defendant, Mattsen Management, LLC, is
21
     dismissed from this case with prejudice and without costs to either party. The clerk is directed to
22
     revise the case caption.
23

     ORDER DISMISSING MATTSEN MANAGEMENT - 1                                 JOHN W. MERRIAM
     CASE NO. 2:20-CV-00906-RSM                                          4005 20th Avenue West, Suite 110
                                                                            Seattle, Washington 98199
                                                                        T (206) 729-5252 ♦ F (206) 729-1012
 1         DATED this 13th day of May, 2021.

 2

 3

 4                                             A
                                               RICARDO S. MARTINEZ
 5                                             CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9
     PRESENTED BY:
10
     LAW OFFICE OF JOHN MERRIAM
11

12   /s/ John Merriam___________
     John Merriam, WSBA# 12749
13   Attorney for Plaintiff

14
     HOLMES, WEDDLE & BARCOTT, P.C.
15   Of Attorneys for Mattsen Management, LLC

16
     /s/ Svetlana Spivak___________
17   Svetlana Spivak, WSBA#30478

18

19

20

21

22

23

     ORDER DISMISSING MATTSEN MANAGEMENT - 2                       JOHN W. MERRIAM
     CASE NO. 2:20-CV-00906-RSM                                4005 20th Avenue West, Suite 110
                                                                  Seattle, Washington 98199
                                                              T (206) 729-5252 ♦ F (206) 729-1012
